tax exempt and department of the treasury internal_revenue_service commerce street mc4915 dal dallas texas government entities division date number release date org address uil taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely enclosures publication publication report of examination sunita lough director exempt_organizations exam letter catalog number 34809f form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx12-20xx12- 20xx12 org legend org - organization name ra-1 ra-2 - ra issue xx -- date state - state county - county co-1 through co-4 - through companies should the above named organization retain their exemption under sec_501 of the internal_revenue_code facts org organized on january 19xx and filed as a non-profit corporation with the state of state on january 19xx under the name of org the stated purpose of the organization in this original filing was to provide volunteer fire or other emergencies the county county area on may 20xx the organization filed service within amended articles of incorporation with the state changing its official name to org inc the org charter was forfeited march 20xx due to failure_to_file reports and paid the necessary fee it was reinstated may 20xx the organization filed an application_for exemption under r c sec_501 in february of 19xx exemption_letter was issued on june 19xx under sec_501 from an interview with ra-1 it was determined that the organization has carried out almost no exempt-purpose activities since its original organization in 19xx the organization does not maintain books_and_records its only record of receipts was not a checking account with only nominal activity each year the organization did produce any other documentation to substantiate its activities or financial transactions ra-1 stated that the government seized records and that all records in connection with the org were in the governments custody contacted the co-4 office and all records that they seized were made available to me for inspection no flight records were found in the boxes searched flight times for each of the aircraft as required by faa were not maintained no pilot logs as required by the faa were maintained and therefore were not in the searched records records were found maintained by the co-1 for the airplane showing hours of use of the airplane and for each of its two engines there was only one entry in the logs after the plane was purchased by org it indicated that the airplane was flown hours since its purchase from the co-1 and the time of the entry there were no logs for any of the three helicopters after their purchase by the org there were substantial logs maintained by the owners prior to the org only three of the helicopters were considered air worthy and would have had time of flight information form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx12-20xx12- 20xx12 from 19xx through 20xx the organization purchased or received through donations over dollar_figure dollars worth of equipment most of the equipment was purchased from the co- the equipment purchased not only included several helicopters and an airplane but also included various other equipment to work on the above aircraft including related spare parts purchase invoices of helicopters and other equipment by org from the co-2 were obtained along with copies of state certificate of title for a truck in 20xx in 20xx no mileage reading and a truck in indicating mileage of big_number a truck 20xx no mileage reading org did not have any records to substantiate usage of any of these vehicles ra-1 filed form ap-170-2 state application_for prepaid liquefied gas tax decal on behalf of the org on april 20xx the decal application indicates that a 19xx vehicle for the period was driven big_number miles in state and taxes of dollar_figure were paid with the form the dollar_figure was paid from the org account no records of the business use of the vehicle were made available and ra-1 indicated that none existed the organization previously submitted to the co-2 letters were in records seized by its community service a one-page contract the co-4 a document as evidence of between it and county to provide services for a year starting may 20xx the amount it wrote to co-3 provided in the contract is property division on april 20xx stating that the organization had received dollar_figure in 2oxx in 20xx as proof of funding the organization maintained a checking account and dollar_figure however the org only wrote a few checks each year for the period september 20xx through may 20xx there was only one deposit for services rendered that deposit was for dollar_figure in connection with a search conducted by the organization dollar_figure organization also submitted letter the organization has sold many of the parts and equipment including dollar_figure dollar worth to ra-2 in june of 20xx additional items were sold for dollar_figure in january 20xx no list of items sold or sales invoices were prepared or maintained by the org the organization purchased a glider in july 20xx for dollar_figure made repairs cost of repairs its was not indicated or substantiated and sold the glider in 20xx for manufacture as museum piece dollar_figure back to the organization has not documented any fire safety education or instruction for the benefit of the public or community according to information obtained from the state of state the org are not registered with the state of state as a volunteer_fire_department when asked again about the aircraft and pilot logs ra-1 stated that he was very bad form 886-acrev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx12-20xx12- 20xx12 org about recording the activity of the aircraft but that he had only used them for exempt purposes ra-1 using his name his wife’s name and the name of his schedule c business currently has twenty-eight helicopters and airplanes many of the helicopters were of the same type as he purchased through the org the majority of the initial monies and continuing funding for the org appears to be from donations by ra-1 to the org law and analysis sec_501 provides tax exemption for civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare and no part of the net_earnings of which are devoted exclusively to charitable educational or recreational purposes sec_1_501_c_4_-1 states that in order to be exempt as an both c organization described organized and operated exclusively for social welfare an organization must be section irc in c -2 i be treasury regulation section primarily engaged in regarded as operated exclusively for social welfare if promoting in some way the common good and general welfare of the people of the community a social_welfare_organization will qualify for exemption as a charitable it falls within the definition of charitable as set forth in paragraph d organization if of sec_1_501_c_3_-1 an organization will is states that it regulation term treasury charitable is used in the generally accepted legal sense and includes advancement of education and lessening the burdens of government c -1 d section states that part the in sec_1_501_c_3_-1 states that the term educational relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_6001-1 states in part every organization exempt under a shall keep permanent books of account or records including inventories and as disbursement such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 to show specifically sufficient of gross_receipts income items are the revrul_85_2 1985-1cb indicates that a determination of whether an organization is lessening the burdens of government requires consideration of whether form 886-acrev department of the treasury - internal_revenue_service page -3- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx12-20xx12- 20xx12 the organization's activities are activities that a governmental_unit considers its burdens - and whether such activities actually lessen such governmental burdens a favorable working relationship between the government and the organization is strong evidence that the organization is actually lessening the burdens of government taxpayers position they have only used the equipment for exempt purposes government's position the organization has failed regulation sec_1 c to meet the operational_test described in treasury the organization was granted its favorable determination on the basis that it would properly set-up equip and conduct charitable activities which lessen the burdens of as defined in treasury regulation section government and educates the c -1 d public as stated in sec_1_501_c_3_-1 an organization will be it engages regarded as operated exclusively for one or more exempt purposes only if primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 the organization cannot substantiate any meaningful exempt- purpose activities from its initial organization in 19xx to the present the organization arrangements or working relationships with any governmental units to provide any fire fighting or emergency services is minimal at best the monies allocated are almost not existent and actually were provide by the org or ra-1 to the government entities therefore it does not meet the requirements for exemption under sec_501 as indicated in revenue rulings and the organization failed to be recognition as a volunteer_fire_department in the state of state the organization does not meet the required record keeping requirements set forth in r c sec_6033 and is unable to produce adequate_records to substantiate its exempt-purpose activities based on all facts and circumstance it appears that this organization never operated for charitable purposes and that only individuals have benefited conclusions form 886-arev department of the treasury - internal_revenue_service page -4- form 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended name of taxpayer org 20x x12-20xx12- 20xx12 this organization does not meet the operational_test under sec_501 as a result we are proposing revocation of its tax-exempt status effective as of january 20xx form 886-a rev department of the treasury - internal_revenue_service page -5-
